In an action to recover damages for dental malpractice, etc., the defendant Allen Maltman appeals from stated portions of an amended order and judgment (one paper) of the Supreme Court, Kings County (Spodek, J.), dated September 15, 2003, which, inter *654alia, awarded the plaintiffs’ attorney costs in the sum of $250, to be recovered from the attorneys for the defendant Allen Malt-man.
Ordered that the appeal from so much of the amended order and judgment as awarded the plaintiffs’ attorney costs in the sum of $250 to be recovered from the attorneys for the defendant Allen Maltman is dismissed, as the appellant is not aggrieved by that portion of the order and judgment (see Scopelliti v Town of New Castle, 92 NY2d 944 [1998]; Matter of Griffin v Panzarin, 305 AD2d 601 [2003]; cf. Matter of Tagliaferri v Weiler, 1 NY3d 605 [2004]); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
No notice of appeal was filed on behalf of the defendant’s attorneys and the defendant Allen Maltman is not aggrieved by so much of the amended order and judgment as awarded the plaintiffs’ attorney costs to be recovered from Maltman’s attorney’s. Therefore, we dismiss the appeal from that part of the amended order and judgment.
The appellant’s remaining contentions are without merit. Florio, J.P., S. Miller, Rivera and Lifson, JJ., concur.